Citation Nr: 1631552	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-23 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to apportionment of the Veteran's nonservice-connected pension benefits for the appellant. 


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from November 1972 to July 1980. The appellant claims as the Veteran's spouse.   

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 Special Apportionment Decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appellant testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in March 2016. A transcript of the hearing is associated with the claims file.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran and appellant were married in December 1987. 

2. From 1990 forward, the Veteran and appellant have not resided together and the Veteran has not provided support for appellant. 

3. A financial need for apportionment on behalf of appellant has not been demonstrated and an apportionment would cause the Veteran undue hardship. 


CONCLUSION OF LAW

The criteria for apportionment of the Veteran's nonservice-connected pension benefits are not met. 38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

The United States Court of Appeals for Veterans Claims held that the VCAA is not applicable in every case. In Barger v. Principi, 16 Vet. App. 132 (2002), the Court held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (that is, the laws changed by the VCAA). Similarly, the statute at issue in this matter is not found in Chapter 51 but, rather, in Chapter 53. Thus, the VCAA is inapplicable to the claim on appeal.

There are, however, other notification and procedural requirements with regard to this claim. A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102; See also 38 C.F.R. §§ 20.500-20.504 (2015). The Board notes that it appears that contested claim procedures have been followed in this appeal, and that there is no evidence of allegations that such procedures have not been followed.

The Board notes the Veteran was provided notice of the March 2015 video conference hearing in January 2016 and February 2016. However, such notice was returned as undeliverable in February 2016 and March 2016, and the Veteran failed to appear for the hearing. Notice of the hearing was sent to an incorrect address for the Veteran; however, the AOJ has since updated the Veteran's address. This error is harmless, however, because the claimant's apportionment is being denied and essentially results in no change to the Veteran's receipt of VA pension benefits. The Board may therefore proceed without prejudice. 

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and current financial state. The appellant demonstrated through her testimony that she had actual knowledge concerning what is required to substantiate her claim. The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board finds the actions outlined above establish that any duties to notify and assist owed to the parties have been met. As such, there is no prejudice to the appellant or Veteran in proceeding with a decision on appellant's claim. 



II. Apportionment Law

VA regulations provide for two types of apportionments. A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450. More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides an apportionment may be paid if the Veteran is not residing with his or her spouse, or if the Veteran's children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support. It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450. See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451. That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest. In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents, and the apportionment claimants.

Further, 38 C.F.R. § 3.451 provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable amount for any apportionee. 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent. 38 U.S.C.A. § 5307(a)(2)  (West 2014); 38 C.F.R. §§ 3.450, 3.451.

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran simultaneously. Elias v. Brown, 10 Vet. App. 259, 263 (1997).

III. Analysis

The appellant asserts that as the Veteran's spouse she is entitled to apportionment of his nonservice-connected pension benefits. The appellant and Veteran were married in December 1987. See Marriage Certificate. 

The evidence of record reflects that appellant and the Veteran have been living separate and apart since 1990. See Veteran's June 2009 Declaration of Status of Dependents. Appellant reported the parties separated in 1990. See February 2015 Declaration of Status of Dependents. The Veteran has consistently stated that the parties while they are married have not lived together since separation, have no children together, and that he has not contributed to appellant's support. See February 1997 Application for Compensation or Pension. The Veteran has consistently stated that he has not filed for divorce due to his ongoing health and financial concerns. See June 2009 Declaration of Status of Dependents. Further, in applying for VA pension benefits the Veteran has classified himself as single and not sought additional benefits for his spouse. See July 2003 Veteran statement. The Veteran has not been paid additional funds for appellant, as he has been classified as single in the award of pension benefits.  

The appellant reports apportionment is necessary due to her financial need. The appellant asserts her only income is monthly social security retirement payments. See March 2016 hearing transcript. However, the appellant's most recently provided information regarding her monthly income indicated $300.00 in wages and $742.00 in social security retirement. See December 2014 Information Regarding Apportionment or Beneficiary Award. The Board notes this accounting of her monthly expenses differs from the appellant's March 2016 testimony. The appellant's most recent accounting of her total monthly expenses, from December 2014, was approximately $1,037.26. Id. The appellant has consistently reported that she lives on a fixed income and is in need of support to meet her household and medical expenses. See February 2015 statement. While appellant has reported that her expenses exceed her current income, she has not provided evidence to establish how she is meeting her basic necessities, and the reported shortfall. Further, appellant's December 2014 information noted her total monthly income was $1042.00 which actually exceeded her monthly living expenses of $1037.26. Id. 

A review of the Veteran's income and expenses has been examined. The Veteran is receiving income from social security and his VA pension. See December 1, 2014 VA correspondence. The Veteran has stated that if his benefits were apportioned he would be unable to afford his current rent and medical expenses and such would create a significant financial hardship. See June 2009 Statement. 

The Board notes that the parties are married and not residing together. The Veteran has been receiving VA pension benefits without payment for dependents. If appellant was classified as the Veteran's dependent then appellant's income would be factored into the Veteran's total income and such would exceed VA pension guidelines. The Veteran's only income is VA pension benefits and social security. Thus if the appellant is recognized as the Veteran's dependent spouse there would be no VA pension benefits to apportion because the Veteran would no longer qualify for this benefit. Recognizing appellant as the Veteran's dependent and factoring appellant's income into the Veteran's total income would result in the Veteran's ineligibility for VA pension benefits. Such would create a hardship for the Veteran because he would be ineligible for VA pension benefits.  As a result the evidence of record does not support that a general apportionment of the Veteran's VA pension benefits is warranted. 

Next, for a special apportionment to be warranted, hardship must be shown. See 38 C.F.R. § 3.451. Hardship contemplates an inability to pay for essentials such as food, clothing, shelter, or expenses. Such deprivations are not shown in this case. While appellant has claimed she is unable to meet her monthly expenses, she has done so without the Veteran's assistance since the parties' separation in 1990. Further, appellant's most recent accounting of her income versus expenses indicated her income exceeded her monthly expenses. While the Board notes that appellant's March 2016 testimony, indicated her only income to be social security retirement, there is no evidence of record that appellant has failed to meet her expenses or shown a financial hardship. Further, as discussed above considering appellant to be the Veteran's dependent would result in consideration of her income in the determination of benefits and the Veteran would be ineligible to receive pension benefits. Looking at the dollar amount of monthly income the Veteran and appellant have nearly identical monthly resources. See April 29, 2015 Special Apportionment. Consequently, a special apportionment is not warranted, as appellant has not demonstrated a need and such would create a hardship for the Veteran. See 38 C.F.R. § 3.451.

For the foregoing reasons, the Board concludes the criteria for apportionment of the Veteran's pension benefits would create a hardship for the Veteran and as such, apportionment to the appellant is not warranted. 38 C.F.R. §§ 3.450, 3.451 (2015).


ORDER

Entitlement to apportionment of the Veteran's non service-connected pension benefits is denied. 



___________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


